TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00210-CR


                                     Jose Morales, Appellant

                                                 v.

                                  The State of Texas, Appellee




           FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-DC-17-300766, THE HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due August 23, 2019. On counsel’s

motions, the time for filing was extended to November 21, 2019. Appellant’s counsel has now

filed a third motion, requesting that the Court extend the time for filing appellant’s brief.

We grant the motion for extension of time and order appellant to file a brief no later than

January 6, 2020. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on November 27, 2019.
Before Justices Goodwin, Baker, and Kelly

Do Not Publish




                                            2